OPINION — AG — ** CONFLICT OF INTEREST — SCHOOL BOARD MEMBERS ** THE PROVISIONS OF 62 O.S. 371 [62-371] PROHIBITS BOARDS OF EDUCATION AND OTHER ENTITIES FROM MAKING CONTRACTS IN WHICH ANY OF ITS MEMBERS ARE DIRECTLY OR INDIRECTLY INTERESTED, AND 70 O.S. 5-124 [70-5-124] WHICH PROHIBITS BOARDS OF EDUCATION AND OTHER ENTITIES FROM MAKING CONTRACTS IN WHICH ANY MEMBER OR ANY MEMBER OF HIS IMMEDIATE FAMILY IS DIRECTLY OR INDIRECTLY INTERESTED DO: (1) PROHIBIT THE SPOUSE OF A SCHOOL BOARD MEMBER FROM SELLING ATHLETIC EQUIPMENT TO THE SCHOOL DISTRICT UPON WHOSE BOARD THE SPOUSE SITS. (2) PROHIBIT SUCH CONTRACT EVEN THOUGH THE SPOUSE WAIVES HIS COMMISSION. (3) OPINION NO. NOVEMBER 1, 1960 IS WITHDRAWN. (SCHOOLS, PUBLIC FINANCE, PURCHASE, INTEREST) CITE: OPINION NO. 77-167, OPINION NO. 74-181, OPINION NO. 79-183, OPINION NO. 81-070, OPINION NO. NOVEMBER 1, 1960 — WITHDRAWN (BETTY ELROD HUNTER) ** SEE OPINION NO. 91-029 (1992) ** SEE: OPINION NO. 92-549 (1992) ** SEE OPINION NO. 87-524 (1987) ** ** SEE OPINION NO. 87-530 (1987) **** SEE OPINION NO. 88-516 (1988) **